Citation Nr: 1740531	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for cubital tunnel syndrome left upper extremity (left wrist).  

3.  Entitlement to a rating in excess of 10 percent for epicondylitis, left elbow with degenerative joint disease (left elbow).  

4.  Entitlement to a rating in excess of 10 percent for tendonitis, left ankle (left ankle).  

5.  Entitlement to a rating in excess of 10 percent for tendonitis, left knee with degenerative joint disease (left knee).  

6.  Entitlement to a rating in excess of 10 percent for tendonitis, right knee with degenerative joint disease (right knee).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1999

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in August 2016 and a transcript of that hearing is of record.  

The Board notes that the Veteran submitted an additional VA Form 9 in December 2016 in which he requested a Board videoconference hearing for the issue of an increased rating for cubital tunnel syndrome.  However, the Veteran already provided testimony at the August 2016 Board hearing regarding this issue.  There is no sound basis in the record for affording the Veteran another hearing on the same issue.  Therefore, the request is denied.  38 C.F.R. § 20.700(a).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a fracture of the left wrist has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Ear Hearing Loss

The Veteran was last afforded a VA examination in October 2012.  At the August 2016 Board hearing, the Veteran testified that he received hearing aids from the VA the year prior.  A January 2016 VA treatment record shows that the Veteran was fitted for hearing aids.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Left Wrist

At the August 2016 Board hearing, the Veteran testified that he had an appointment in June 2016 with his civilian doctors regarding his left wrist.  However, a review of the Veteran's claims file reveals that the most recent private treatment records are dated February 2016.  Therefore, the Board finds that a remand is necessary to obtain such identified records.  

Left Elbow, Left Ankle and Bilateral Knees

The Veteran was afforded VA examinations for his left elbow, left ankle and bilateral knees in April 2009 and October 2012.  The Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, a remand is necessary to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  Specifically, the RO should request the June 2016 treatment record for the Veteran's left wrist as described at the August 2016 Board hearing.  

The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated September 2016 to the present.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his left ear hearing loss.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted.

The examiner should specifically describe the functional effects of the Veteran's bilateral hearing loss.

The examiner is requested to provide a thorough rationale for any opinion provided.

4. Schedule the Veteran for a new VA examination to determine the current severity of his left elbow, left ankle and bilateral knees.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing of both elbows, ankles, and knees for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  The degree at which pain begins must also be documented. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected his left elbow, left ankle and bilateral knees.  

The examiner is requested to provide a thorough rationale for any opinion provided.

5. Schedule the Veteran for a new VA examination to determine the current severity of his cubital tunnel syndrome of the left upper extremity (left wrist).  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




